

113 S2091 IS: 21st Century Veterans Benefits Delivery Act
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2091IN THE SENATE OF THE UNITED STATESMarch 6, 2014Mr. Heller (for himself, Mr. Casey, Mr. Moran, Mr. Heinrich, Mr. Vitter, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the processing by the Department of Veterans
			 Affairs of claims for benefits under laws administered by the Secretary of
			 Veterans Affairs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  21st Century Veterans Benefits Delivery Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Benefits claims submission
					Sec. 101. Modification of Transition Assistance Program to enable online participation.
					Sec. 102. Requirement to encourage claimants to use appropriate forms.
					Sec. 103. Required communications to users of eBenefits Internet website.
					Sec. 104. Extension of authority for retroactive date of awards for filing fully developed claims.
					Sec. 105. Requirement that decisions on claims explain benefits of filing appeals within 180 days.
					Sec. 106. Requirement to use Department of Veterans Affairs form 21–0958 in regional offices for
			 filing of notices of disagreement.
					Sec. 107. Determination of manner of appearance for hearings before Board of Veterans' Appeals.
					TITLE II—Practices of regional offices
					Sec. 201. Required Comptroller General audit of regional offices of Veterans Benefits
			 Administration.
					Sec. 202. Study on service-connected disabilities that worsen with age.
					Sec. 203. Improvements to authority for performance of medical disabilities examinations by
			 contract physician.
					Sec. 204. Improvement of mail processing by Department of Veterans Affairs.
					Sec. 205. Review of practices of regional offices regarding use of suspense dates.
					Sec. 206. Semiannual reports on progress in implementing Veterans Benefits Management System.
					Sec. 207. Annual report on capacity of Veterans Benefits Administration to process benefits claims.
					Sec. 208. Increased transparency in Monday Morning Workload Report.
					Sec. 209. Reports on appeals of decisions on benefits claims.
					TITLE III—Government response
					Sec. 301. Increased cooperation across Government.
					Sec. 302. Report on interoperability between electronic health records systems of Department of
			 Defense and Department of Veterans Affairs.
				IBenefits claims submission101.Modification of Transition Assistance Program to enable online participationSection 1144 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:(f)Online curriculum(1)The Secretary of Labor, in conjunction with the Secretary of Defense, the Secretary of Homeland
			 Security, and the Secretary of Veterans Affairs, shall take such actions
			 and make such modifications to the eBenefits Internet website as may be
			 necessary to ensure that members of the armed forces and spouses described
			 in subsection (a)(1)  can participate in the program carried out under
			 this section
			 through such Internet website.(2)An individual subject to a requirement under subsection (c) may not satisfy such requirement by
			 participating in the program carried out under this section solely through
			 an Internet website..102.Requirement to encourage claimants to use appropriate formsThe Secretary of Veterans Affairs shall encourage each individual who is seeking to file a claim
			 with the Secretary for a benefit under a law administered by the Secretary
			 to file such claim using an appropriate form established by the Secretary
			 for such purpose.103.Required communications to users of eBenefits Internet website(a)Automated notification of resourcesThe Secretary of Veterans Affairs shall take such measures as may be necessary so that whenever an
			 individual establishes an account on the eBenefits Internet website of the
			 Department of Veterans Affairs and Department of Defense an e-mail is sent
			 to the individual that includes a description of the following:(1)The benefits of filing a fully developed claim.(2)Where the individual can go to obtain assistance in filing a fully developed claim, including the
			 following:(A)The Department of Veterans Affairs.(B)An organization recognized by the Secretary for the representation of veterans under section 5902
			 of title 38, United States Code.(b)Alternate communicationWhenever the Secretary sends a message to an individual through the eBenefits Internet website
			 described in subsection (a), the Secretary shall also send such message to
			 the individual through the use of a second medium selected by the
			 individual, such as by telephone or by sending an e-mail to a private
			 e-mail address of the individual.104.Extension of authority for retroactive date of awards for filing fully developed claimsSection 5110(b)(2)(C) of title 38, United States Code, is amended by striking the date that is three years after the date of the enactment of such Act and inserting September 30, 2020.105.Requirement that decisions on claims explain benefits of filing appeals within 180 daysSection 5104(a) of title 38, United States Code, is amended—(1)by inserting (1) before In the case; and(2)by striking the second sentence and inserting the following new paragraph:(2)The notice shall include the following:(A)An explanation of the procedure for obtaining review of the decision.(B)An explanation of the benefits of filing for review of the decision within 180 days..106.Requirement to use Department of Veterans Affairs form 21–0958 in regional offices for filing of
			 notices of disagreementThe Secretary of Veterans Affairs shall use Department of Veterans Affairs form 21–0958, or such
			 other form as the Secretary may require, in each of the regional offices
			 of the Department for purposes of filing notices of disagreement under
			 section 7105(b) of title 38, United States Code.107.Determination
			 of manner of appearance for hearings before Board of Veterans' Appeals(a)In
			 generalSection 7107 of title 38, United States Code, is
			 amended—(1)by striking subsection (e);(2)by redesignating subsections (d) and (f) as subsections (f) and (g), respectively;(3)by inserting after subsection (c) the following new subsections (d) and (e):(d)(1)Subject to paragraph (2), a hearing before the Board shall be conducted, as the Board considers
			 appropriate—(A)in person; or(B)through picture and voice transmission, by electronic or other means, in such manner that the
			 appellant is not present in the same location as the members of the Board
			 during the hearing.(2)Upon request by an appellant, a hearing before the Board shall be conducted, as the appellant
			 considers appropriate—(A)in person; or(B)through picture and voice transmission as described in paragraph (1)(B).(e)(1)In a case in which a hearing before the Board is to be conducted through picture and voice
			 transmission as described in subsection (d)(1)(B), the Secretary shall
			 provide suitable facilities and equipment to the Board or other components
			 of the Department to enable an appellant located at an appropriate
			 facility within the area served by a regional office to participate as so
			 described.(2)Any hearing conducted through picture and voice transmission as described in subsection (d)(1)(B)
			 shall be conducted in the same manner as, and shall be considered the
			 equivalent of, a personal hearing.; and(4)in subsection (f)(1), as redesignated by paragraph (2), by striking An appellant may request and all that follows through office of the Department and inserting In a case in which a hearing before the Board is to be conducted in person, the hearing shall be
			 held at the principal location of the Board or at a facility of the
			 Department located within the area served by a regional office of the
			 Department..(b)Effective dateThe amendment made by subsection (a) shall apply with
			 respect to cases received by the Board of Veterans' Appeals pursuant to
			 notices
			 of disagreement submitted on or after the date of the enactment of this
			 Act.IIPractices of regional offices201.Required Comptroller General audit of regional offices of Veterans Benefits Administration(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall complete an audit of the regional offices of the
			 Veterans Benefits Administration—(1)to assess the consistency of decisions being made with respect to claims for benefits under laws
			 administered by the Secretary of Veterans Affairs; and(2)to identify ways in which the consistency of such decisions can be improved.(b)Identification of factors and best practicesThe audit conducted under subsection (a) shall include the following:(1)Identification of the factors, including management practices, that distinguish higher performing
			 regional offices from other regional offices.(2)Identification of best practices employed by higher performing regional offices that distinguish
			 the performance of such offices from other regional offices.(c)ReportNot later than 90 days after the date on which the Comptroller General completes the audit
			 required by subsection (a), the Comptroller General shall submit to
			 Congress a report on the results of the audit.202.Study on service-connected disabilities that worsen with age(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall complete a study on covered disabilities using historical
			 data regarding service-connected disabilities.(b)Covered disabilitiesFor purposes of the study required by subsection (a), a covered disability is a service-connected
			 disability that the Secretary determines is of a type or class of
			 disability or condition that the Secretary determines is a type or class
			 of disability or condition that, for individuals with such type or
			 class of disability, the average impairment of earning capacity
			 resulting from such disability or condition increases as the individual
			 with such disability or condition ages.(c)Matters coveredThe study required by subsection (a) shall include the following:(1)Analysis of historical statistics and information related to the progressive nature of covered
			 disabilities, in terms of increased impairment of earning capacity caused
			 by the disabilities.(2)Development of recommendations for legislative and administrative action that use statistics and
			 information described in paragraph (1) to adjudicate more quickly claims
			 for increased disability compensation and disability compensation claims
			 of veterans who had specific military occupation specialties when serving
			 in the Armed Forces.(d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the study required by subsection (a), including the
			 findings of the Secretary with respect to such study.(e)Public commentThe Secretary shall—(1)make the report submitted under paragraph (1) available to the public; and(2)seek comments from the public, including from veterans service organizations, veterans, and medical
			 professionals, on the
			 recommendations developed under subsection (c)(2).(f)Proposal(1)In generalNot later than 180 days after submitting the report under subsection (d), the Secretary shall
			 develop and submit to Congress a proposal for conduct of a pilot program
			 to assess the feasibility and advisability of carrying out the
			 recommendations developed under subsection (c)(2).(2)InputIn developing the proposal required by paragraph (1), the Secretary shall consider the comments
			 received under subsection (e)(2).(3)LimitationThe Secretary may not conduct the pilot program proposed under paragraph (1) or any portion of such
			 proposal except pursuant to
			 provisions of law enacted after the date of the receipt by Congress of
			 such proposal.(g)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section
			 5902 of title 38, United States Code.203.Improvements to authority for performance of medical disabilities examinations by contract
			 physician(a)Extension of temporary authoritySubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended
			 by striking December 31, 2014 and inserting December 31, 2016.(b)Licensure of contract physicians(1)Temporary authoritySuch section 704 is further amended—(A)by redesignating subsection (d) as subsection (e); and(B)by inserting after subsection (c) the following new subsection (d):(d)Licensure of contract physicians(1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph
			 (2) may conduct an examination pursuant to a contract entered into under
			 subsection (b) at any location in any State, the District of Columbia, or
			 a Commonwealth, territory, or possession of the United States, so long as
			 the examination is within the scope of the authorized duties under such
			 contract.(2)Physician describedA physician described in this paragraph is a physician who—(A)has a current license to practice the health care profession of the physician; and(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract
			 entered into under subsection (b)..(2)Pilot programSection 504 of the Veterans’ Benefits Improvement Act of 1996 (38 U.S.C. 5101 note) is amended—(A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(B)by inserting after subsection (b) the following new subsection (c):(c)Licensure of contract physicians(1)In generalNotwithstanding any law regarding the licensure of physicians, a physician described in paragraph
			 (2) may conduct an examination pursuant to a contract entered into under
			 subsection (a) at any location in any State, the District of Columbia, or
			 a Commonwealth, territory, or possession of the United States, so long as
			 the examination is within the scope of the authorized duties under such
			 contract.(2)Physician describedA physician described in this paragraph is a physician who—(A)has a current license to practice the health care profession of the physician; and(B)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract
			 entered into under subsection (a)..(c)Expansion of pilot programSubsection (b) of such section 504 is amended to read as follows:(b)Locations(1)NumberThe Secretary may carry out the pilot program under this section through not more than 15 regional
			 offices of the Department of Veterans Affairs.(2)SelectionThe Secretary shall select the regional offices under paragraph (1) by analyzing appropriate data
			 to determine the regional offices that require support. Such appropriate
			 data shall include—(A)the number of backlogged claims;(B)the total pending case workload;(C)the length of time cases have been pending;(D)the accuracy of completed cases;(E)the overall timeliness of completed cases;(F)the availability and workload of the examination units and physicians of the medical centers in the
			 regional office; and(G)any other data the Secretary determines appropriate.(3)Annual analysisThe Secretary shall carry out the data analysis of the regional offices under paragraph (2) during
			 each year in which the program under this section is carried out to
			 determine the regional offices selected under paragraph (1) for such year..204.Improvement of mail processing by Department of Veterans AffairsNot later than the date that is one year after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall develop and implement a plan to establish a
			 uniform mail processing and scanning system throughout the regional
			 offices of the Veterans Benefits Administration.205.Review of practices of regional offices regarding use of suspense dates(a)Review requiredNot later than 180 days after the date of the enactment of this Act, the Inspector General of the
			 Department of Veterans Affairs shall conduct a review of the practices of
			 regional offices of the Department regarding the use of suspense dates
			 during the disability claim assessment process.(b)ReportNot later than 270 days after the date of the enactment of this Act, the Inspector General of the
			 Department shall submit to Congress a report on the findings of the
			 Inspector General with respect to the review conducted under subsection
			 (a).206.Semiannual reports on progress in implementing Veterans Benefits Management System(a)In generalNot later than 180 days after the date of the enactment of this Act and not less frequently than
			 once every 180 days thereafter until the Inspector General of the
			 Department of Veterans Affairs certifies to Congress that the Veterans
			 Benefits Management System  is implemented and fully functional, the
			 Secretary of Veterans Affairs shall submit to Congress a report on the
			 progress of the Secretary in implementing the Veterans Benefits Management
			 System.(b)ContentsThe report required by subsection (a) shall include the following:(1)An assessment of the current functionality of the Veterans Benefits Management System, including
			 whether each component of the system is fully functional, partially
			 functional, or not functional.(2)For each component of the system that is partially functional or not functional, an estimate of the
			 date by which the Secretary expects the component to be fully functional.(3)Recommendations submitted to the Secretary by employees of the Department of Veterans Affairs who
			 are involved in processing claims for benefits under laws administered by
			 the Secretary, including veteran service representatives, rating veteran
			 service representatives, and decision review officers, for such
			 legislative or administrative action as the employees consider appropriate
			 to improve the processing of such claims.207.Annual report on capacity of Veterans Benefits Administration to process benefits claims(a)In generalNot later than one year after the date of the enactment of this Act and not less frequently than
			 once each year thereafter, the Secretary of Veterans Affairs shall submit
			 to the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the capacity
			 of the Veterans Benefits Administration to process claims for benefits
			 under laws administered by the Secretary during the next one-year
			 period.(b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the
			 following:(1)The number of claims for benefits under laws administered by the Secretary that the Secretary
			 expects the Veterans Benefits Administration to process.(2)The number of full-time equivalent employees of the Veterans Benefits Administration who are
			 dedicated to processing such claims.(3)An estimate of the number of such claims a single full-time equivalent employee of the
			 Administration can process in a year.(4)An assessment of whether the Administration requires additional or fewer full-time equivalent
			 employees to process such claims during the next 1-year, 5-year, and
			 10-year periods.(c)Public availabilityThe Secretary shall make the report required by subsection (a) available to the public on an
			 Internet website of the Department of Veterans Affairs.208.Increased transparency in Monday Morning Workload Report(a)Disaggregation of claims by decisions requiring disability ratingThe Secretary of Veterans Affairs shall include in each Monday Morning Workload Report published by
			 the Secretary the number of claims for benefits under laws administered by
			 the Secretary that have been received by a regional office of the
			 Department of Veterans Affairs and are pending a decision, disaggregated
			 by—(1)whether the claim has been pending for more than 125 days; and(2)whether the claim requires a decision concerning a disability rating.(b)Inclusion of information on assignment of partial ratingsThe Secretary of Veterans Affairs shall include in each Monday Morning Workload Report published by
			 the Secretary in the portion of the report entitled Transformation and in the portion of the report entitled Aggregate the number of partial ratings assigned.(c)Report on fully developed claimsThe Secretary of Veterans Affairs shall include in each Monday Morning Workload Report published by
			 the Secretary the following:(1)The total number of fully developed claims for benefits under laws administered by the Secretary
			 that—(A)have been received by a regional office of the Department of Veterans
			 Affairs; and(B)are pending a decision.(2)The total number of such claims that have been pending for more than 125 days, disaggregated by
			 station.209.Reports on appeals of decisions on benefits claims(a)Public availabilityThe Secretary of Veterans Affairs shall make the reports of the Department of Veterans Affairs
			 entitled Appeals Pending and Appeals Workload By Station available to the public on an Internet website of the Department.(b)Appeals granted by stationThe Secretary shall include in one of the reports described in subsection (a) the percentage of
			 appeals granted by station.IIIGovernment response301.Increased cooperation across Government(a)Appointment of liaisons(1)Department of DefenseThe Secretary of Defense shall appoint individuals as follows:(A)At least one individual to act as a liaison under this section between the Department of Defense
			 and the Department of Veterans Affairs.(B)At least one individual for each of the reserve components of the Armed Forces to act as a liaison
			 under this section between the respective component of the Armed Forces
			 and the Department of Veterans Affairs.(2)Social Security AdministrationThe Commissioner of Social Security shall appoint at least one individual to act as a liaison under
			 this section between the Social Security Administration and the Department
			 of Veterans Affairs.(3)National Archives and Records AdministrationThe Archivist of the United States shall appoint at least one individual to act as a liaison under
			 this section between the Social Security Administration and the Department
			 of Veterans Affairs.(b)Duties of liaisonsEach individual acting as a liaison under this section shall expedite the timely provision to the
			 Secretary of Veterans Affairs of such information as the Secretary
			 requires to process claims submitted to the Secretary for benefits under
			 laws administered by the Secretary.(c)Procedures(1)In generalThe Secretary of Veterans Affairs, the Secretary of Defense, the Commissioner of Social Security,
			 and the Archivist of the United States shall jointly develop and implement
			 procedures to improve the timely provision to the Secretary of Veterans
			 Affairs of such information as the Secretary requires to process claims
			 submitted to the Secretary for benefits under laws administered by the
			 Secretary.(2)Timely provisionThe procedures developed and implemented under paragraph (1) shall ensure that the information
			 provided to the Secretary of Veterans Affairs is provided to the Secretary
			 not later than 30 days after the date on which the Secretary requests the
			 information.(d)Annual reportsNot less frequently than once each year, the Secretary of Veterans Affairs shall submit to Congress
			 a report on—(1)the requests for information made by the Secretary during the most recent one-year period for
			 information from the Secretary of Defense, the Commissioner of Social
			 Security, and the Archivist of the United States required by the Secretary
			 of Veterans Affairs to process claims submitted to the Secretary for
			 benefits under laws administered by the Secretary; and(2)the timeliness of responses to such requests.302.Report on interoperability between electronic health records systems of Department of Defense and
			 Department of Veterans AffairsNot later than one year after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of Veterans Affairs shall jointly submit to Congress a
			 report that sets forth a timeline with milestones for achieving
			 interoperability between the electronic health records systems of the
			 Department of Defense and the Department of Veterans Affairs.